[Cite as AcuSport Corp. v. Trial Gun, L.L.C., 2016-Ohio-7023.]


STATE OF OHIO                    )                         IN THE COURT OF APPEALS
                                 )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

ACUSPORT CORPORATION                                       C.A. No.   27934

        Appellee

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
TRIAD GUN, LLC, et al.                                     COURT OF COMMON PLEAS
                                                           COUNTY OF SUMMIT, OHIO
        Appellants                                         CASE No.   CV 2014-12-5505

                                 DECISION AND JOURNAL ENTRY

Dated: September 28, 2016



        WHITMORE, Judge.

        {¶1}    Defendant-Appellant, Frederick Phillips, appeals from the judgment of the

Summit County Common Pleas, awarding summary judgment to Plaintiff-Appellee, AcuSport

Corp. (“AcuSport”). This Court affirms.

                                                      I

        {¶2}    In February 2012, Triad Gun, LLC (“Triad”) entered into a contract with

AcuSport to establish a line of credit for the purchase of certain sporting goods. Phillips is the

owner of Triad and signed the contract on behalf of his company. When he did so, he also

signed a personal guarantee for any payments due under the contract. According to AcuSport,

Triad ceased making payments on the contract after September 2014.
                                                 2


       {¶3}    In December 2014, AcuSport brought suit against Phillips for breach of the

personal guarantee he made on the contract between it and Triad.1 After Phillips filed his

answer, AcuSport filed a motion for summary judgment. Phillips responded in opposition to the

motion for summary judgment, and AcuSport filed a reply brief. The trial court then awarded

summary judgment in favor of AcuSport in the amount of $28,513.28, plus interest at a rate of

24% from September 25, 2014.

       {¶4}    Phillips now appeals from the trial court’s judgment and raises two assignments

of error for our review.

                                                 II

                                Assignment of Error Number One

       THE TRIAL COURT ERRED IN GRANTING APPELLEE’S MOTION FOR
       SUMMARY JUDGMENT AS APPELLEE-PLAINTIFF FAILED TO
       ESTABLISH THAT ITS AFFIDAVIT IN SUPPORT OF MOTION FOR
       SUMMARY JUDGMENT WAS BASED ON THE PERSONAL KNOWLEDGE
       OF THE AFFIANT.

       {¶5}    In his first assignment of error, Phillips argues that the trial court erred by

awarding summary judgment to AcuSport because AcuSport failed to show that its affiant had

personal knowledge of the matters to which he attested. We do not agree that AcuSport relied

upon a defective affidavit.

       {¶6}    “[A]ffidavits submitted in support of or in opposition to motions for summary

judgment ‘shall be made on personal knowledge, shall set forth such facts as would be

admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the

matters stated in the affidavit.’” Maxum Indemnity Co. v. Selective Ins. Co. of S.C., 9th Dist.




1
  AcuSport also brought suit against Triad. Because the trial court entered a default judgment
against Triad and it is not a party on appeal, we need not discuss the matter as it relates Triad.
                                                3


Wayne No. 11CA0015, 2012-Ohio-2115, ¶ 18, quoting Civ.R. 56(E).               Generally, “a mere

assertion of personal knowledge satisfies the personal knowledge requirement of Civ.R. 56(E) if

the nature of the facts in the affidavit combined with the identity of the affiant creates a

reasonable inference that the affiant has personal knowledge of the facts in the affidavit.” Bank

One, N.A. v. Lytle, 9th Dist. Lorain No. 04CA008463, 2004-Ohio-6547, ¶ 13. “If particular

averments contained in an affidavit suggest that it is unlikely that the affiant has personal

knowledge of those facts, * * * then * * * something more than a conclusory averment that the

affiant has knowledge of the facts [is] required.” (Internal quotations and citations omitted.)

Bank of Am., N.A. v. Loya, 9th Dist. Summit No. 26973, 2014-Ohio-2750 ¶ 12, quoting Bank

One v. Swartz, 9th Dist. Lorain No. 03CA008308, 2004-Ohio-1986, ¶ 14.

       {¶7}    In support of its motion for summary judgment, AcuSport relied upon the

affidavit of Estil Hoskins. In his affidavit, Hoskins identified himself as AcuSport’s Controller

and averred that he was “completely familiar with [AcuSport’s] books and records as they

pertain to [Phillips and Triad].” He stated that Phillips failed to pay for the goods that AcuSport

provided while AcuSport performed all of its obligations under the contract. He averred that

AcuSport kept in the ordinary course of business the documents attached to his affidavit,

including the contract with Phillips and Triad, copies of their invoices and credit memos, and a

copy of their account statement.       He further averred that while Phillips had made “many

payments” since the account statement attached to his affidavit, no payments had been made

since September 2014. Hoskins stated that the balance due on the account was $28,513.58, plus

interest at the contractual rate of 24%.

       {¶8}    In his brief in opposition to AcuSport’s motion for summary judgment, Phillips

did not present any exhibits, affidavits, or other evidence. Instead, he argued that AcuSport did
                                                  4


not satisfy its initial Dresher burden. It was his position that Hoskins, AcuSport’s affiant, failed

to establish that he had personal knowledge of the business records attached to his affidavit.

Phillips argued that Hoskins failed to explain his role as a Controller at AcuSport and that, absent

his having personal knowledge of the documents attached to his affidavit, the documents

amounted to unauthenticated hearsay.         Phillips maintains the same argument on appeal.

Specifically, he argues that one cannot infer personal knowledge from Hoskins’ affidavit because

it does not contain sufficient details about his duties at AcuSport.

       {¶9}    Initially, we note that Phillips never argued that Hoskins’ affidavit was deficient

because Hoskins premised one or more of his averments upon documents that were not attached

to his affidavit in accordance with Civ.R. 56(E). Compare Deutsche Bank Natl. Trust Co. v.

Dvorak, 9th Dist. Summit No. 27120, 2014-Ohio-4652, ¶ 13-14. Phillips’ argument was that

Hoskins could not authenticate the documents that were attached to his affidavit because the

affidavit lacked the specificity necessary for one to infer that he had personal knowledge of their

contents. Accordingly, we limit our review to that issue. See U.S. Bank, N.A. v. Greenless, 9th

Dist. Lorain No. 14CA010618, 2015-Ohio-356, ¶ 13; CitiMortgage, Inc. v. Elia, 9th Dist.

Summit No. 25482, 2011-Ohio-2499, ¶ 10.

       {¶10} As previously noted, an affiant’s mere assertion of personal knowledge generally

satisfies Civ.R. 56(E)’s personal knowledge requirement “if the nature of the facts in the

affidavit combined with the identity of the affiant creates a reasonable inference that the affiant

has personal knowledge of the facts in the affidavit.” Lytle, 2004-Ohio-6547, at ¶ 13. Although

Hoskins did not use the specific phrase “personal knowledge” in his affidavit, he asserted that he

was “completely familiar with [AcuSport’s] books and records as they pertain to [Phillips and

Triad].” See Elia at ¶ 12 (personal knowledge inferred from content of affidavit even though
                                               5


affiant did not use the phrase “personal knowledge”). He also identified himself as being the

Controller at AcuSport and specifically averred that the documents attached to his affidavit were

“true and correct copies of business records maintained by [AcuSport] in the ordinary course of

business.” There were no particular averments in his affidavit that made it appear unlikely that

he had personal knowledge of the facts to which he averred. See Loya, 2014-Ohio-2750, at ¶ 12,

quoting Swartz, 2004-Ohio-1986, at ¶ 14. Even if Hoskins could have elaborated further upon

his specific duties at AcuSport, the statements he made in his affidavit created a reasonable

inference that, based upon his stated position in the company, he had knowledge of the facts

contained therein. See CitiMortgage, Inc. v. Stevens, 9th Dist. Summit No. 25644, 2011-Ohio-

3944, ¶ 16; Bank One, N.A. v. Swartz, 9th Dist. Lorain No. 03CA008308, 2004-Ohio-1986, ¶ 16.

Compare Target Natl. Bank v. Enos, 9th Dist. Summit No. 25268, 2010-Ohio-6307, ¶ 11

(personal knowledge could not be inferred where affiant failed to identify his position or aver

that he was personally familiar with company’s business records or individual defendant’s

account). Accordingly, the trial court did not err when it concluded that he made the statements

in his affidavit upon his personal knowledge of AcuSport’s business records. Phillips’ first

assignment of error is overruled.

                               Assignment of Error Number Two

       THE TRIAL COURT ERRED IN GRANTING APPELLEE’S MOTION FOR
       SUMMARY JUDGMENT AS MATERIAL QUESTIONS OF FACT EXIST AS
       TO THE BALANCE, IF ANY, DUE APPELLEE UNDER THE PARTIES (sic)
       CONTRACT.

       {¶11} In his second assignment of error, Phillips argues that the trial court erred by

awarding AcuSport summary judgment because genuine issues of material fact exist for trial.

Specifically, he argues that a question of fact exists as to the balance due, if any, under his

contract with AcuSport. We disagree.
                                                 6


       {¶12} Appellate review of summary judgment is de novo. Grafton v. Ohio Edison Co.,

77 Ohio St. 3d 102, 105 (1996). Summary judgment is appropriate under Civ.R. 56 when: (1)

there is no genuine issue of material fact; (2) the moving party is entitled to judgment as a matter

of law; and (3) viewing the evidence most strongly in favor of the nonmoving party, reasonable

minds can come to but one conclusion and that conclusion is adverse to the nonmoving party.

Temple v. Wean United, Inc., 50 Ohio St. 2d 317, 327 (1977), citing Civ.R. 56(C).

       {¶13} The party moving for summary judgment bears the initial burden of informing the

trial court of the basis for the motion and pointing to parts of the record that show the absence of

a genuine issue of material fact. Dresher v. Burt, 75 Ohio St. 3d 280, 293 (1996). The movant

must point to some evidence in the record of the type listed in Civ.R. 56(C) in support of the

motion. Id. at 292-293. Once this burden is satisfied, the nonmoving party has the burden, as set

forth in Civ.R. 56(E), to offer specific facts showing a genuine issue for trial. Id. at 293. The

nonmoving party may not rest upon the mere allegations and denials in the pleadings but instead

must point to, or provide, some evidentiary material that demonstrates a genuine dispute over a

material fact. In re Fike Trust, 9th Dist. Wayne No. 06CA0018, 2006-Ohio-6332, ¶ 10.

       {¶14} As noted above, AcuSport brought its motion for summary judgment against

Phillips on the basis of Hoskins’ affidavit and the documents attached to the affidavit. In his

affidavit, Hoskins averred that AcuSport had performed its obligations under the contract with

Phillips, but Phillips had failed to make the necessary payments. He averred that the account

statement attached to his affidavit evidenced the amount that was due to AcuSport and that, since

that account statement was issued, Phillips had made “many payments.” He further averred that

Phillips had made his last payment in September 2014 and that the balance due on the account

was now $28,513.58, plus interest at a rate of 24%.
                                                 7


       {¶15} Phillips argues that AcuSport was not entitled to summary judgment because it

failed to set forth any record of the payments he made on his account. He notes that the account

statement Hoskins attached to his affidavit reflected an ending balance of $69,513.56.

According to Phillips, “[n]o explanation whatsoever was offered by [AcuSport],” to account for

the difference between the $69,513.56 balance on the account statement and the $28,513.58 that

AcuSport sought from him in its complaint. Therefore, he argues that AcuSport failed to show

that it was entitled to judgment on its action on account.

       {¶16} Contrary to Phillips’ argument, AcuSport offered an explanation for the

difference between the ending balance on his account statement and the amount it sought in its

complaint. Hoskins specifically averred that Phillips had made “many payments” since the

issuance of the account statement, so the balance due and owing to AcuSport had been reduced

to $28,513.58. Because Hoskins averred that he was “completely familiar” with AcuSport’s

books and records as they related to Phillips and Triad and that the current balance on the

account was $28,513.58, AcuSport set forth evidence in support of its claim. In response,

Phillips failed to set forth any evidence tending to show that he either satisfied the obligation to

AcuSport or that the obligation was less than AcuSport claimed that it was. Phillips also has

failed to set forth any authority standing for the proposition that AcuSport was required to

document his entire payment history in order to prevail on its claim. See App.R. 16(A)(7).

Because AcuSport satisfied its initial Dresher burden through Hoskins’ affidavit and its

attachments and Phillips failed to set forth any evidence to satisfy his reciprocal burden, the trial

court did not err when it concluded that no genuine issues of material fact existed for trial. See

In re Fike Trust, 2006-Ohio-6332, at ¶ 10. As such, Phillips’ second assignment of error is

overruled.
                                                 8


                                                III

       {¶17} Phillips’ assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                      BETH WHITMORE
                                                      FOR THE COURT



MOORE, P. J.
SCHAFER, J.
CONCUR.
                                           9


APPEARANCES:

CHRISTOPHER L. WETHERBEE, Attorney at Law, for Appellant.

ANNE C. LITTLE, Attorney at Law, for Appellee.